Citation Nr: 1504131	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  09-10 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Juliano, Counsel
INTRODUCTION

The Veteran served on active duty with the United States Army from October 1997 to December 1998, and from November 2001 to September 2002.  He was additionally a member of the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In June 2011, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing at the RO in Nashville, Tennessee.  A transcript of the proceeding has been associated with the claims file.  

By way of procedural background, in December 2012, the Board remanded these matters for further development.  An October 2013 Board decision denied the Veteran's claims.  A June 2014 order of the Court of Appeals for Veterans Claims (Court) granted a joint motion by the parties to vacate the October 2013 Board decision and remand the matters to the Board for further review.  Therefore, these matters are returned to the Board for further review.

The Board has not only reviewed the Veteran's physical claims file, but also the electronic records maintained in Virtual VA and VBMS to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran essentially claims entitlement to service connection for left and right knee disabilities.  He asserts that during a field exercise, he jumped off a Humvee and his knees popped, and that he has experienced knee problems since service. 

By way of background, the medical evidence of record shows current diagnoses of bilateral knee degenerative joint disease (DJD) and bilateral patellofemoral syndrome.  

With regard to the Veteran's service treatment records, January 1998 records reflect that he complained of left knee pain, an x-ray was negative, and a diagnosis of a left collateral ligament strain was recorded.  The Board has found that the Veteran's report of hurting his right knee jumping off a HUMVEE to be credible in light of a July 1998 service treatment record reflecting other complaints involving jumping off the HUMVEE.  Additionally, during his second period of service, a September 2002 treatment record from the Family Medical Center of Bolivar (associated with the claims file in March 2008) reflects that an x-ray of the Veteran's left knee was ordered (but no other relevant notations of symptoms or findings are shown).  A subsequent October 2002 x-ray from Bolivar General Hospital reflects there was no acute abnormality.

A February 2013 VA examination report reflects that the VA examiner opined that the Veteran suffered knee contusions in service, that his current knee condition was chondromalacia, and that it is highly unlikely that the Veteran's knee contusions suffered in service had any relationship to his current bilateral knee chondromalacia.

In the parties' joint motion for remand, the parties argued that the February 2013 VA examiner did not adequately explain why the Veteran's chondromalacia was not related to his knee contusions in service (the Board emphasizes that there is no record of diagnosis in service of knee contusions - rather, it appears that the February 2013 VA examiner personally opined that the Veteran incurred knee contusions in service).  It was further noted that the February 2013 VA examiner did not address the fact that the prior May 2010 VA examiner noted that the Veteran used braces for degenerative arthritis (i.e., whether his degenerative arthritis had any relationship to his in-service contusions).  The parties agreed that this matter should be remanded for a new VA examination to address whether the Veteran's right knee conditions are related to his in-service knee contusions.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a new VA examination (by a physician with experience in orthopedic disabilities, other than the VA examiner in February 2013) to determine the current nature and the etiology of his bilateral knee conditions, including addressing his diagnosed a) chondromalacia, and b) degenerative arthritis.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The complete claims folder must be provided to the examiner for review in conjunction with the examination, and the examiner must note that the claims folder has been reviewed.  

The examiner should indicate whether it is "at least as likely as not" (meaning likelihood of at least 50%) that the Veteran's bilateral knee conditions had their onset in service or are otherwise related to his active service.  

In addition, please ask the VA examiner to specifically address whether, in the VA examiner's opinion, the Veteran experienced knee "contusions" in service, and if so, to address the relationship (if any) between the Veteran's recently diagnosed chondromalacia and knee DJD to his in-service knee contusions.  

Explain that the February 2013 VA examiner opined that the Veteran incurred knee contusions in service, and opined that the Veteran currently has chondromalacia.  If on VA examination, the examiner finds that the Veteran did not experience knee contusions in service, or that the Veteran does not have current chondromalacia, the examiner should explain the rationale for such conclusion to avoid further remand.

Regardless as to whether the VA examiner finds that the Veteran experienced knee "contusions" in service in particular, or that his current diagnosis is specifically chondromalacia, nevertheless, ask the examiner to opine whether the Veteran's current knee conditions are related to his documented and conceded in-service incidents involving his knees outlined in this remand (i.e., experiencing pain in the knees after jumping off a HUMVEE).

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

2. Then, readjudicate the Veteran's claims.  If any claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




